76 So.3d 1129 (2012)
Edith SWANSON, Appellant,
v.
STATE of Florida, Appellee.
No. 5D11-2587.
District Court of Appeal of Florida, Fifth District.
January 10, 2012.
James S. Purdy, Public Defender, and Michael S. Becker, Assistant Public Defender, Daytona Beach, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Rebecca Rock McGuigan, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Flagg v. State, 74 So.3d 138 (Fla. 1st DCA 2011).
ORFINGER, C.J., MONACO and COHEN, JJ., concur.